 Case 16-10106             Doc 35        Filed 11/05/19 Entered 11/05/19 14:14:39                              Desc Main
                                            Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: DIANE P UNDERWOOD                                                      ) Case No. 16 B 10106
                                                                           )
                                                                 Debtor    ) Chapter 13
                                                                           )
                                                                           ) Judge: JACQUELINE P COX

                                                  NOTICE OF MOTION



 DIANE P UNDERWOOD                                                         ZALUTSKY & PINSKI LTD
                                                                           via Clerk's ECF noticing procedures
 1311 S. 8TH AVE.
 MAYWOOD, IL 60153

  Please take notice that on November 18, 2019 at 9:00 am my designee or I will appear before the Honorable
  Judge JACQUELINE P COX at 219 South Dearborn Courtroom 680, Chicago, IL and present the motion set
  forth below.

  I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
  named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on November
  05, 2019.

                                                                               /s/ Tom Vaughn


                  TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS



 Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
 support thereof states:

 1.   On March 24, 2016 the Debtor filed a petition under Chapter 13 of Title 11 U.S.C.

 2.   The debtor's plan was confirmed on June 06, 2016.

      A summary of the debtor's plan follows:


      Monthly Payment $478.00                                      Last Payment Received: 09/18/2019


      Amount Paid $18,396.70                                       Amount Delinquent $1,501.30




 WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
 term of a confirmed plan, pursuant to § 1307 (c) (6).


                                                                            Respectfully submitted,

 TOM VAUGHN
                                                                            /s/ Tom Vaughn
 CHAPTER 13 TRUSTEE
 55 E. Monroe Street, Suite 3850
 Chicago, IL 60603
 (312) 294-5900
